EXHIBIT 10.19

 

EXECUTION COPY

 

COMMON STOCK PURCHASE AGREEMENT

 

COMMON STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of January  13,
2006, by and between AKSYS, LTD., a Delaware corporation (the “Company”), and
FUSION CAPITAL FUND II, LLC, an Illinois limited liability company (the
“Buyer”).  Capitalized terms used herein and not otherwise defined herein are
defined in Section 10 hereof.

 

WHEREAS:

 

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Buyer, and the Buyer wishes to buy from the Company, up to
Twenty Million Dollars ($20,000,000) of the Company’s common stock, par value
$0.01 per share (the “Common Stock”).  The shares of Common Stock to be
purchased hereunder are referred to herein as the “Purchase Shares.”

 

NOW THEREFORE, the Company and the Buyer hereby agree as follows:

 

1.             PURCHASE OF COMMON STOCK.

 

Subject to the terms and conditions set forth in Sections 6, 7 and 9 below, the
Company hereby agrees to sell to the Buyer, and the Buyer hereby agrees to
purchase from the Company, Purchase Shares as follows:

 

(a)           Commencement of Purchases of Common Stock.  The purchase and sale
of Purchase Shares hereunder shall commence (the “Commencement”) within five (5)
Trading Days following the date of satisfaction of the conditions to the
Commencement set forth in Sections 6 and 7 below  (the date of such
Commencement, the “Commencement Date”).

 

(b)           Buyer’s Purchase Rights and Obligations.  Subject to the Company’s
right to suspend purchases under Section 1(d)(ii) hereof, the Buyer shall buy
Purchase Shares (“Daily Purchases”) on each Trading Day during each Monthly
Period equal to the Daily Purchase Amount (as defined in Section 1(c)(i)) at the
Purchase Price.  From time to time, the Company shall also have the right but
not the obligation, by its delivery to the Buyer of a Block Purchase Notice (as
defined in Section 1(c)(iv)), to require the Buyer to buy Purchase Shares (a
“Block Purchase”) equal to the Block Purchase Amount (as defined in Section
1(c)(iv)) at the Block Purchase Price (as defined in Section 1(c)(iv)).  The
Buyer shall pay to the Company an amount equal to the Purchase Amount with
respect to such Purchase Shares as full payment for the purchase of the Purchase
Shares so received.  The Company shall not issue any fraction of a share of
Common Stock upon any purchase.  If the issuance would result in the issuance of
a fraction of a share of Common Stock, the Company shall round such fraction of
a share of Common Stock up or down to the nearest whole share.  All payments
made under this Agreement shall be made in lawful money of the United States of
America by check or wire transfer of immediately available funds to such account
as the Company may from time to time designate by written notice in accordance
with the provisions of this Agreement.  Whenever any amount expressed to be due
by the terms of this Agreement is due on any day that is not a Trading Day, the
same shall instead be due on the next succeeding day which is a Trading Day.

 

--------------------------------------------------------------------------------


 

(c)           The Daily Purchase Amount; Company’s Right to Decrease or Increase
the Daily Purchase Amount; the Block Purchase Amount.

 

(i)            The Daily Purchase Amount.  As used herein the term “Original
Daily Purchase Amount” shall mean Forty Thousand Dollars ($40,000) per Trading
Day. As used herein, the term “Daily Purchase Amount” shall mean initially Forty
Thousand Dollars ($40,000) per Trading Day, which amount may be increased or
decreased from time to time by the Company pursuant to this Section 1(c).

 

(ii)           Company’s Right to Decrease the Daily Purchase Amount.  The
Company shall always have the right at any time to decrease the amount of the
Daily Purchase Amount by delivering written notice (a “Daily Purchase Amount
Decrease Notice”) to the Buyer which notice shall specify the new Daily Purchase
Amount.  The decrease in the Daily Purchase Amount shall become effective one
Trading Day after receipt by the Buyer of the Daily Purchase Amount Decrease
Notice.  Any purchases by the Buyer which have a Purchase Date on or prior to
the first (1st) Trading Day after receipt by the Buyer of a Daily Purchase
Amount Decrease Notice must be honored by the Company as otherwise provided
herein.  The decrease in the Daily Purchase Amount shall remain in effect until
the Company delivers to the Buyer a Daily Purchase Amount Increase Notice (as
defined below).

 

(iii)          Company’s Right to Increase the Daily Purchase Amount.  The
Company shall have the right (but not the obligation) to increase the amount of
the Daily Purchase Amount in accordance with the terms and conditions set forth
in this Section 1(c)(iii) by delivering written notice to the Buyer stating the
new amount of the Daily Purchase Amount (a “Daily Purchase Amount Increase
Notice”).  A Daily Purchase Amount Increase Notice shall be effective five (5)
Trading Days after receipt by the Buyer.  The Company shall always have the
right at any time to increase the amount of the Daily Purchase Amount up to the
Original Daily Purchase Amount.  With respect to increases in the Daily Purchase
Amount above the Original Daily Purchase Amount, as the market price for the
Common Stock increases the Company shall have the right from time to time to
increase the Daily Purchase Amount as follows.  For every $0.10 increase in
Threshold Price above $0.95 (subject to equitable adjustment for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction), the Company shall have the right to increase the Daily
Purchase Amount by up to an additional $4,000 in excess of the Original Daily
Purchase Amount.  “Threshold Price” for purposes hereof means the lowest Sale
Price of the Common Stock during the five (5) consecutive Trading Days
immediately prior to the submission to the Buyer of a Daily Purchase Amount
Increase Notice (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction). 
For example, if the Threshold Price is $1.05, the Company shall have the right
to increase the Daily Purchase Amount to up to $44,000 in the aggregate.  If the
Threshold Price is $1.25, the Company shall have the right to increase the Daily
Purchase Amount to up to $52,000 in the aggregate.  Any increase in the amount
of the Daily Purchase Amount shall continue in effect until the delivery to the
Buyer of a Daily Purchase Amount Decrease Notice.  However, if at any time
during any Trading Day the Sale Price of the Common Stock is below the
applicable Threshold Price, such increase in the Daily Purchase Amount shall be
void and the Buyer’s obligations to buy Purchase Shares hereunder in excess of
the applicable maximum Daily Purchase Amount shall be terminated.  Thereafter,
the Company shall again have the right to increase the amount of the Daily
Purchase Amount as set forth herein by delivery of a new Daily Purchase Amount
Increase Notice only if the Sale Price of the Common Stock is above the
applicable Threshold Price on each of five (5) consecutive Trading Days
immediately prior to such new Daily Purchase Amount Increase Notice.

 

--------------------------------------------------------------------------------


 

(iv)          The Block Purchase Amount.  As used herein the term “Block
Purchase Amount” shall mean such Purchase Amount as specified by the Company in
a Block Purchase Notice.  As used herein the term “Block Purchase Notice” shall
mean an irrevocable written notice from the Company to the Buyer directing the
Buyer to buy the Purchase Amount in Purchase Shares as specified by the Company
therein at the Block Purchase Price.  For a Block Purchase Notice to be valid
the following conditions must be met: (1) the Block Purchase Amount shall not
exceed Two Hundred Fifty Thousand Dollars ($250,000) per Block Purchase Notice,
(2) the Company must deliver the Purchase Shares on the same day as the Block
Purchase Notice is delivered and (3) the Sale Price of the Common Stock must
have been above $1.00 (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
on the date of the delivery of the Block Purchase Notice and during the ten (10)
Trading Days prior to the delivery of the Block Purchase Notice.  The Block
Purchase Amount may be increased to up to $500,000 if the Sale Price of the
Common Stock is above $2.00 (subject to equitable adjustment for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction) during the ten (10) Trading Days prior to the delivery of
the Block Purchase Notice.  The Block Purchase Amount may be increased to up to
$750,000 if the Sale Price of the Common Stock is above $3.00 (subject to
equitable adjustment for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction) during the ten (10) Trading
Days prior to the delivery of the Block Purchase Notice.  The Block Purchase
Amount may be increased to up to $1,000,000 if the Sale Price of the Common
Stock is above $4.00 (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
during the ten (10) Trading Days prior to the delivery of the Block Purchase
Notice.  The Company may deliver multiple Block Purchase Notices as it shall
determine; provided however, at least ten (10) Trading Days must have passed
since the most recent Block Purchase was completed.  As used herein, the term
“Block Purchase Price” shall mean the lesser of (i) the lowest Sale Price of the
Common Stock on the Trading Day that a valid Block Purchase Notice was received
by the Buyer or (ii) the lowest Purchase Price during the previous fifteen (15)
Trading Days prior to the date that the valid Block Purchase Notice was received
by the Buyer.  The daily purchases shall be automatically suspended for ten (10)
trading days each time any such block purchase notice is delivered.

 

(d)           Limitations on Purchases.

 

(i)            Limitation on Beneficial Ownership.  The Buyer shall not have the
right or the obligation to purchase shares of Common Stock under this Agreement
to the extent that after giving effect to such purchase the Buyer together with
its affiliates would beneficially own in excess of 9.9% of the outstanding
shares of the Common Stock following such purchase.  For purposes hereof, the
number of shares of Common Stock beneficially owned by the Buyer and its
affiliates or acquired by the Buyer and its affiliates, as the case may be,
shall include the number of shares of Common Stock issuable in connection with a
purchase under this Agreement with respect to which the determination is being
made, but shall exclude the number of shares of Common Stock which would be
issuable upon (1) a purchase of the remaining Available Amount which has not
been submitted for purchase and (2) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company (including, without
limitation, any notes or warrants) subject to a limitation on conversion or
exercise analogous to the limitation contained herein beneficially owned by the
Buyer and its affiliates.  For purposes of this Section, in determining the
number of outstanding shares of Common Stock the Buyer may rely on the number of
outstanding shares of Common Stock as reflected in (1) the Company’s most recent
Form 10-Q or Form 10-K, as the case may be, (2) a more recent public
announcement by the

 

--------------------------------------------------------------------------------


 

Company or (3) any other written communication by the Company or its Transfer
Agent setting forth the number of shares of Common Stock outstanding.  Upon the
reasonable written or oral request of the Buyer, the Company shall promptly
confirm orally and in writing to the Buyer the number of shares of Common Stock
then outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to any purchases under this Agreement by
the Buyer since the date as of which such number of outstanding shares of Common
Stock was reported.  Except as otherwise set forth herein, for purposes of this
Section 1(d)(i), beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended.

 

(ii)           Company’s Right to Suspend Purchases.  The Company may, at any
time, give written notice (a “ Daily Purchase Suspension Notice”) to the Buyer
suspending Daily Purchases of Purchase Shares by the Buyer under this
Agreement.  The Daily Purchase Suspension Notice shall be effective only for
Daily Purchases that have a Purchase Date later than one (1) Trading Day after
receipt of the Daily Purchase Suspension Notice by the Buyer. Any Daily Purchase
by the Buyer that has a Purchase Date on or prior to the first (1st) Trading Day
after receipt by the Buyer of a Daily Purchase Suspension Notice from the
Company must be honored by the Company as otherwise provided herein.  Such Daily
Purchase suspension shall continue in effect until a revocation in writing by
the Company, at its sole discretion.

 

(iii)          Purchase Price Floor.  The Company shall not effect any sales
under this Agreement and the Buyer shall not have the right nor the obligation
to purchase any Purchase Shares under this Agreement on any Trading Day where
the Purchase Price for any purchases of Purchase Shares would be less than the
Floor Price.  “Floor Price” means $0.10, which shall be appropriately adjusted
for any reorganization, recapitalization, non-cash dividend, stock split or
other similar transaction.

 

(e)           Records of Purchases.  The Buyer and the Company shall each
maintain records showing the remaining Available Amount at any give time and the
dates and Purchase Amounts for each purchase or shall use such other method,
reasonably satisfactory to the Buyer and the Company.

 

(f)            Taxes.  The Company shall pay any and all transfer, stamp or
similar taxes that may be payable with respect to the issuance and delivery of
any shares of Common Stock to the Buyer made under this Agreement.

 

(g)           Compliance with Principal Market Rules.  The Company shall not
effect any sale under this Agreement and the Buyer shall not have the right or
the obligation to purchase shares of Common Stock under this Agreement to the
extent that after giving effect to such purchase the “Exchange Cap” shall be
deemed to be reached.  The “Exchange Cap” shall be deemed to have been reached
if, at any time prior to the shareholders of the Company approving the
transaction contemplated by this Agreement as required by the rules and
regulations of the Principal Market, upon a purchase under this Agreement, the
Purchase Shares issuable pursuant to such purchase would, together with all
Purchase Shares previously issued under this Agreement, exceed 5,998,405 shares
of Common Stock (19.99% of the 30,007,031 outstanding shares of Common Stock as
of the date of this Agreement).  The Company may, but shall be under no
obligation to, request its shareholders to approve the transaction contemplated
by this Agreement.  The Company shall not be required to issue any shares of
Common Stock under this Agreement if such issuance would breach the Company’s
obligations under the rules or regulations of the Principal Market.

 

--------------------------------------------------------------------------------


 

2.             BUYER’S REPRESENTATIONS AND WARRANTIES.

 

The Buyer represents and warrants to the Company that as of the date hereof and
as of the Commencement Date:

 

(a)           Investment Purpose.  The Buyer is entering into this Agreement and
acquiring the Commitment Shares, (as defined in Section 4(f) hereof) (this
Agreement and the Commitment Shares  are collectively referred to herein as the
“Securities”), for its own account for investment only and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof; provided however, by making the representations herein, except as set
forth in Section 4(f) hereof, the Buyer does not agree to hold any of the
Securities for any minimum or other specific term.

 

(b)           Accredited Investor Status.  The Buyer is an “accredited investor”
as that term is defined in Rule 501(a)(3) of Regulation D.

 

(c)           Reliance on Exemptions.  The Buyer understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of the Buyer
to acquire the Securities.

 

(d)           Information.  The Buyer has been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Securities that have been reasonably
requested by the Buyer, including, without limitation, the SEC Documents (as
defined in Section 3(f) hereof).  The Buyer understands that its investment in
the Securities involves a high degree of risk.  The Buyer (i) is able to bear
the economic risk of an investment in the Securities including a total loss,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities.  Neither such inquiries nor any other due diligence investigations
conducted by the Buyer or its representatives shall modify, amend or affect the
Buyer’s right to rely on the Company’s representations and warranties contained
in Section 3 below.  The Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

 

(e)           No Governmental Review.  The Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(f)            Transfer or Sale.  The Buyer understands that except as provided
in the Registration Rights Agreement (as defined in Section 4(a) hereof): (i)
the Securities have not been and are not being registered under the 1933 Act or
any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder or (B) an exemption
exists permitting such Securities to be sold, assigned or transferred without
such registration; (ii) any sale of the Securities made in reliance on Rule 144
may be made only in accordance with the terms of Rule 144 and further, if Rule
144 is not applicable, any resale of the  Securities under circumstances in
which the seller (or the person through whom the sale is made) may be deemed to
be an underwriter (as that term is defined in

 

--------------------------------------------------------------------------------


 

the 1933 Act) may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder; and (iii) neither the
Company nor any other person is under any obligation to register the Securities
under the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.

 

(g)           Validity; Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Buyer and is a valid and
binding agreement of the Buyer enforceable against the Buyer in accordance with
its terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

(h)           Residency.  The Buyer is a resident of the State of Illinois.

 

(i)            No Prior Short Selling.  The Buyer represents and warrants to the
Company that at no time prior to the date of this Agreement has any of the
Buyer, its agents, representatives or affiliates engaged in or effected, in any
manner whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 3b-3 of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)) of the Common Stock or (ii) hedging transaction, which establishes
a net short position with respect to the Common Stock.

 

 

3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Buyer that as of the date hereof and
as of the Commencement Date:

 

(a)           Organization and Qualification.  The Company and its
“Subsidiaries” (which for purposes of this Agreement means any entity in which
the Company, directly or indirectly, owns 50% or more of the voting stock or
capital stock or other similar equity interests) are corporations duly organized
and validly existing in good standing under the laws of the jurisdiction in
which they are incorporated, and have the requisite corporate power and
authority to own their properties and to carry on their business as now being
conducted.  Each of the Company and its Subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing could not reasonably be expected to have a
Material Adverse Effect.  As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on any of: (i) the business, properties,
assets, operations, results of operations or financial condition of the Company
and its Subsidiaries, if any, taken as a whole, or (ii) the authority or ability
of the Company to perform its obligations under the Transaction Documents (as
defined in Section 3(b) hereof).  The Company has no Subsidiaries except as set
forth on Schedule 3(a).

 

(b)           Authorization; Enforcement; Validity.  (i) The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Registration Rights Agreement  and each of
the other agreements entered into by the parties on the Commencement Date and
attached hereto as exhibits to this Agreement (collectively, the “Transaction
Documents”), and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including without limitation, the issuance of the Commitment Shares and
the reservation for issuance and the issuance of the Purchase Shares issuable
under this Agreement, have been duly authorized by the Company’s Board of
Directors and no further consent or authorization

 

--------------------------------------------------------------------------------


 

is required by the Company, its Board of Directors or its shareholders, (iii)
this Agreement has been, and each other Transaction Document shall be on the
Commencement Date, duly executed and delivered by the Company and (iv) this
Agreement constitutes, and each other Transaction Document upon its execution on
behalf of the Company, shall constitute, the valid and binding obligations of
the Company enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies.  The Board of Directors of the Company has approved the
resolutions (the “Signing Resolutions”) substantially in the form as set forth
as Exhibit C-1 attached hereto to authorize this Agreement and the transactions
contemplated hereby.  The Signing Resolutions are valid, in full force and
effect and have not been modified or supplemented in any respect other than by
the resolutions set forth in Exhibit C-2 attached hereto regarding the
registration statement referred to in Section 4 hereof.  The Company has
delivered to the Buyer a true and correct copy of a unanimous written consent
adopting the Signing Resolutions executed by all of the members of the Board of
Directors of the Company.  No other approvals or consents of the Company’s Board
of Directors and/or shareholders is necessary under applicable laws and the
Company’s Certificate of Incorporation and/or Bylaws to authorize the execution
and delivery of this Agreement or any of the transactions contemplated hereby,
including, but not limited to, the issuance of the Commitment Shares and the
issuance of the Purchase Shares.

 

(c)           Capitalization.  As of the date hereof, the authorized capital
stock of the Company consists of (i) 50,000,000 shares of Common Stock, of which
as of the date hereof, 30,007,031 shares are issued and outstanding, no shares
are held as treasury shares, 2,239,672 shares are reserved for issuance pursuant
to the Company’s stock option plans of which only approximately 541,096 shares
remain available for future grants and 1,661,518 shares are issuable and
reserved for issuance pursuant to securities (other than stock options issued
pursuant to the Company’s stock option plans) exercisable or exchangeable for,
or convertible into, shares of Common Stock and (ii) 1,000,000 shares of
Preferred Stock, $0.01 par value with a  per share liquidation preference as set
forth in the Company’s Restated Certificate of Incorporation, of which as of the
date hereof no shares are issued and outstanding.  All of such outstanding
shares have been, or upon issuance will be, validly issued and are fully paid
and nonassessable.  Except as disclosed in Schedule 3(c), (i) no shares of the
Company’s capital stock are subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company, (ii)
there are no outstanding debt securities, (iii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, (iv) there are no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of their securities under the 1933 Act (except the Registration
Rights Agreement), (v) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries, (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities as described in this
Agreement and (vii) the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement.  The
Company has furnished to the Buyer true and correct copies of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate

 

--------------------------------------------------------------------------------


 

of Incorporation”), and the Company’s By-laws, as amended and as in effect on
the date hereof (the “By-laws”), and summaries or copies of the terms of all
securities convertible into or exercisable for Common Stock, if any.

 

(d)           Issuance of Securities.  The Commitment Shares have been duly
authorized and, upon issuance in accordance with the terms hereof, the
Commitment Shares shall be (i) validly issued, fully paid and non-assessable and
(ii) free from all taxes, liens and charges with respect to the issue thereof.
10,000,000 shares of Common Stock have been duly authorized and reserved for
issuance upon purchase under this Agreement.  Upon issuance and payment therefor
in accordance with the terms and conditions of this Agreement, the Purchase
Shares shall be validly issued, fully paid and nonassessable and free from all
taxes, liens and charges with respect to the issue thereof, with the holders
being entitled to all rights accorded to a holder of Common Stock.

 

(e)           No Conflicts.  Except as disclosed in Schedule 3(e), the
execution, delivery and performance of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby (including, without limitation, the reservation for issuance and
issuance of the Purchase Shares) will not (i) result in a violation of the
Certificate of Incorporation, any Certificate of Designations, Preferences and
Rights of any outstanding series of preferred stock of the Company or the
By-laws or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the Principal Market applicable to
the Company or any of its Subsidiaries) or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations under clause (ii), which could not reasonably be expected to result
in a Material Adverse Effect.  Except as disclosed in Schedule 3(e), neither the
Company nor its Subsidiaries is in violation of any term of or in default under
its Certificate of Incorporation, any Certificate of Designation, Preferences
and Rights of any outstanding series of preferred stock of the Company or
By-laws or their organizational charter or by-laws, respectively.  Except as
disclosed in Schedule 3(e), neither the Company nor any of its Subsidiaries is
in violation of any term of or is in default under any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company or its
Subsidiaries, except for possible conflicts, defaults, terminations or
amendments which could not reasonably be expected to have a Material Adverse
Effect.  The business of the Company and its Subsidiaries is not being
conducted, and shall not be conducted, in violation of any law, ordinance,
regulation of any governmental entity, except for possible violations, the
sanctions for which either individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect.  Except as specifically
contemplated by this Agreement and as required under the 1933 Act or applicable
state securities laws, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency or any regulatory or self-regulatory agency in order for it
to execute, deliver or perform any of its obligations under or contemplated by
the Transaction Documents in accordance with the terms hereof or thereof. 
Except as disclosed in Schedule 3(e), all consents, authorizations, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence shall be obtained or effected on or prior to the
Commencement Date.  Except as listed in Schedule 3(e), since January 1, 2005,
(1) the Company has not received nor delivered any notices or correspondence
from or to the Principal Market and (2) the Principal Market has not commenced
any delisting proceedings against the Company.

 

--------------------------------------------------------------------------------


 

(f)            SEC Documents; Financial Statements. Except as disclosed in
Schedule 3(f), since January 1, 2005, the Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the 1934 Act (all of the
foregoing filed prior to the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein being hereinafter referred to as the “SEC Documents”).  As of
their respective dates (except as they have been correctly amended), the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC (except as they may have been properly amended), contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.  As of
their respective dates (except as they have been properly amended), the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto.  Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  Except as listed in Schedule 3(f), the Company has received no
notices or correspondence from the SEC since January 1, 2005.  The SEC has not
commenced any enforcement proceedings against the Company or any of its
subsidiaries.

 

(g)           Absence of Certain Changes.  Except as disclosed in Schedule 3(g),
since September 30, 2005, there has been no material adverse change in the
business, properties, operations, financial condition or results of operations
of the Company or its Subsidiaries.  The Company has not taken any steps, and
does not currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings.  The Company is financially solvent and is
generally able to pay its debts as they become due.

 

(h)           Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company or any of its Subsidiaries, threatened against or affecting the Company,
the Common Stock or any of the Company’s Subsidiaries or any of the Company’s or
the Company’s Subsidiaries’ officers or directors in their capacities as such,
which could reasonably be expected to have a Material Adverse Effect.   A
description of each action, suit, proceeding, inquiry or investigation before or
by any court, public board, government agency, self-regulatory organization or
body which, as of the date of this Agreement, is pending or threatened in
writing against or affecting the Company, the Common Stock or any of the
Company’s Subsidiaries or any of the Company’s or the Company’s Subsidiaries’
officers or directors in their capacities as such, is set forth in Schedule
3(h).

 

(i)            Acknowledgment Regarding Buyer’s Status.  The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of arm’s
length purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby.  The Company further acknowledges that the
Buyer is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any

 

--------------------------------------------------------------------------------


 

advice given by the Buyer or any of its representatives or agents in connection
with the Transaction Documents and the transactions contemplated hereby and
thereby is merely incidental to the Buyer’s purchase of the Securities.  The
Company further represents to the Buyer that the Company’s decision to enter
into the Transaction Documents has been based solely on the independent
evaluation by the Company and its representatives and advisors.

 

(j)            No General Solicitation.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act) in connection with the offer or sale of the
Securities.

 

 (k)          Intellectual Property Rights.  The Company and its Subsidiaries
own or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted.  Except as set forth on Schedule 3(k), none of the
Company’s material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights have expired or terminated, or, by the terms and
conditions thereof, could expire or terminate within two years from the date of
this Agreement.  The Company and its Subsidiaries do not have any knowledge of
any infringement by the Company or its Subsidiaries of any material trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, or of any such development of similar or identical
trade secrets or technical information by others and, except as set forth on
Schedule 3(k), there is no claim, action or proceeding being made or brought
against, or to the Company’s knowledge, being threatened against, the Company or
its Subsidiaries regarding trademark, trade name, patents, patent rights,
invention, copyright, license, service names, service marks, service mark
registrations, trade secret or other infringement, which could reasonably be
expected to have a Material Adverse Effect.

 

(l)            Environmental Laws.  The Company and its Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(m)          Title.  The Company and its Subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries, in each case free and clear of all liens, encumbrances and
defects except such as are described in Schedule 3(m) or such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries.  Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

 

(n)           Insurance.  The Company and each of its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its

 

--------------------------------------------------------------------------------


 

Subsidiaries are engaged.  Neither the Company nor any such Subsidiary has been
refused any insurance coverage sought or applied for and neither the Company nor
any such Subsidiary has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its Subsidiaries, taken as a whole.

 

(o)           Regulatory Permits.  The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

 

(p)           Tax Status.  The Company and each of its Subsidiaries has made or
filed all federal and state income and all other material tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

 

(q)           Transactions With Affiliates.  Except as set forth on Schedule
3(q) and other than the grant or exercise of stock options disclosed on Schedule
3(c), none of the officers, directors, or employees of the Company is presently
a party to any transaction with the Company or any of its Subsidiaries (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has an interest or is an
officer, director, trustee or partner.

 

(r)            Application of Takeover Protections.  The Company and its board
of directors have taken or will take prior to the Commencement Date all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the
Certificate of Incorporation or the laws of the state of its incorporation which
is or could become applicable to the Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Commitment Shares and Purchase Shares hereunder, so long as
under any and all conditions the Buyer’s ownership of any shares of Common Stock
is at or below the 9.9% Ownership Threshold.  The “9.9% Ownership Threshold”
means that the Buyer together with its affiliates would beneficially own 9.9% or
less of the outstanding shares of the Common Stock.  For purposes hereof, the
number of shares of Common Stock beneficially owned by the Buyer and its
affiliates or acquired by the Buyer and its affiliates, as the case may be,
shall include the number of shares of Common Stock issuable in connection with a
purchase under this Agreement with respect to which the determination is being
made, but shall exclude the number of shares of Common Stock which would be
issuable upon (1) a purchase of the remaining Available Amount which has not
been submitted for purchase, and (2) exercise or conversion of the unexercised
or unconverted portion of any other securities of the Company

 

--------------------------------------------------------------------------------


 

(including, without limitation, any notes or warrants) subject to a limitation
on conversion or exercise analogous to the limitation contained herein
beneficially owned by the Buyer and its affiliates.  For purposes in determining
the number of outstanding shares of Common Stock the Buyer may rely on the
number of outstanding shares of Common Stock as reflected in (1) the Company’s
most recent Form 10-Q or Form 10-K, as the case may be, (2) a more recent public
announcement by the Company or (3) any other written communication by the
Company or its Transfer Agent setting forth the number of shares of Common Stock
outstanding.  Upon the reasonable written or oral request of the Buyer, the
Company shall promptly confirm orally and in writing to the Buyer the number of
shares of Common Stock then outstanding.  In any case, the number of outstanding
shares of Common Stock shall be determined after giving effect to any purchases
under this Agreement by the Buyer since the date as of which such number of
outstanding shares of Common Stock was reported.  Except as otherwise set forth
herein, for purposes of this Section 1(d)(i), beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended.

 

(s)           Foreign Corrupt Practices.  Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company, used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

 

4.             COVENANTS.

 

(a)           Filing of Form 8-K and Registration Statement.  The Company agrees
that it shall, within the time required under the 1934 Act file a Report on Form
8-K disclosing this Agreement and the transaction contemplated hereby.  The
Company shall also use best efforts to file on or prior to May 31, 2006 a new
registration statement covering only the sale of the Commitment Shares and at
least 10,000,000 Purchase Shares in accordance with the terms of the
Registration Rights Agreement between the Company and the Buyer, dated as of the
date hereof (“Registration Rights Agreement”).   After such registration
statement is declared effective by the SEC, the Company agrees and acknowledges
that any sales by the Company to the Buyer pursuant to this Agreement are sales
of the Company’s equity securities in a transaction that is registered under the
1933 Act.

 

(b)           Blue Sky. The Company shall take such action, if any, as is
reasonably necessary in order to obtain an exemption for or to qualify (i) the
initial sale of the Commitment Shares and any Purchase Shares to the Buyer under
this Agreement and (ii) any subsequent resale of the Commitment Shares and any
Purchase Shares by the Buyer, in each case, under applicable securities or “Blue
Sky” laws of the states of the United States in such states as is reasonably
requested by the Buyer from time to time, and shall provide evidence of any such
action so taken to the Buyer.

 

(c)           No Variable Priced Financing.  Other than pursuant to this
Agreement, the Company agrees that beginning on the date of this Agreement and
ending on the date of termination of this Agreement (as provided in Section
11(k) hereof), neither the Company nor any of its Subsidiaries shall, without
the prior written consent of the Buyer, contract for any equity financing
(including any debt financing with an equity component) or issue any equity
securities of the Company or any Subsidiary or securities convertible or
exchangeable into or for equity securities of the Company or any Subsidiary
(including debt securities with an equity component) which, in any case (i) are
convertible into or

 

--------------------------------------------------------------------------------


 

exchangeable for an indeterminate number of shares of common stock, (ii) are
convertible into or exchangeable for Common Stock at a price which varies with
the market price of the Common Stock, (iii) directly or indirectly provide for
any “re-set” or adjustment of the purchase price, conversion rate or exercise
price after the issuance of the security, or (iv) contain any “make-whole”
provision based upon, directly or indirectly, the market price of the Common
Stock after the issuance of the security, in each case, other than reasonable
and customary anti-dilution adjustments for issuance of shares of Common Stock
at a price which is below the market price of the Common Stock.

 

(d)           Listing.  The Company shall promptly secure the listing of all of
the Purchase Shares and Commitment Shares upon each national securities exchange
and automated quotation system, if any, upon which shares of Common Stock are
then listed (subject to official notice of issuance) and shall maintain, so long
as any other shares of Common Stock shall be so listed, such listing of all such
securities from time to time issuable under the terms of the Transaction
Documents.  The Company shall maintain the Common Stock’s authorization for
quotation on a Principal Market.  Neither the Company nor any of its
Subsidiaries shall voluntarily take any action that would be reasonably expected
to directly result in the Common Stock not to be listed on a Principal Market
(which for the purpose of this Section 4(c), shall mean the Nasdaq OTC Bulletin
Board if the Common Stock is then trading on the Nasdaq OTC Bulletin Board). 
The Company shall promptly, and in no event later than the following Trading
Day, provide to the Buyer copies of any notices it receives from the Principal
Market regarding the continued eligibility of the Common Stock for listing on
such automated quotation system or securities exchange.  The Company shall pay
all fees and expenses in connection with satisfying its obligations under this
Section.

 

(e)           Limitation on Short Sales and Hedging Transactions.  The Buyer
agrees that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11(k), the Buyer and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 3b-3 of the 1934 Act) of the Common Stock or (ii) hedging
transaction, which establishes a net short position with respect to the Common
Stock.

 

(f)            Issuance of Commitment Shares; Limitation on Sales of Commitment
Shares.  Immediately upon the execution of this Agreement, the Company shall
issue to the Buyer 2,170,543 shares of Common Stock (the “Commitment Shares”). 
The Commitment Shares shall be issued in certificated form and (subject to
Section 5 hereof) shall bear the following  restrictive legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF HOLDER’S COUNSEL, IN A
CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE
STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

 

The Buyer agrees that the Buyer shall not transfer or sell the Commitment Shares
until the earlier of 500 Trading Days (25 Monthly Periods) from the date hereof
or the date on which this

 

--------------------------------------------------------------------------------


 

Agreement has been terminated, provided, however, that such restrictions shall
not apply: (i) in connection with any transfers to or among affiliates (as
defined in the 1934 Act), (ii) in connection with any pledge in connection with
a bona fide loan or margin account, (iii) in the event that the Commencement
does not occur on or before June 30, 2006, due to the failure of the Company to
satisfy the conditions set forth in Section 7 or (iv) if an Event of Default has
occurred, or any event which, after notice and/or lapse of time, would become an
Event of Default, including any failure by the Company to timely issue Purchase
Shares under this Agreement.  Notwithstanding the forgoing, the Buyer may
transfer Commitment Shares to a third party in order to settle a sale made by
the Buyer where the Buyer reasonably expects the Company to deliver Purchase
Shares to the Buyer under this Agreement so long as the Buyer maintains
ownership of the same overall number of shares of Common Stock by “replacing”
the Commitment Shares so transferred with Purchase Shares when the Purchase
Shares are actually issued by the Company to the Buyer.

 

(g)           Due Diligence.  The Buyer shall have the right, from time to time
as the Buyer may reasonably deem appropriate, to perform reasonable due
diligence on the Company during normal business hours.  The Company and its
officers and employees shall provide information and reasonably cooperate with
the Buyer in connection with any reasonable request by the Buyer related to the
Buyer’s due diligence of the Company, including, but not limited to, any such
request made by the Buyer in connection with (i) the filing of the registration
statement described in Section 4(a) hereof and (ii) the Commencement.  Each
party hereto agrees not to disclose any Confidential Information of the other
party to any third party and shall not use the Confidential Information for any
purpose other than in connection with, or in furtherance of, the transactions
contemplated hereby.  Each party hereto acknowledges that the Confidential
Information shall remain the property of the disclosing party and agrees that it
shall take all reasonable measures to protect the secrecy of any Confidential
Information disclosed by the other party.

 

5.             TRANSFER AGENT INSTRUCTIONS.

 

Immediately upon the execution of this Agreement, the Company shall deliver to
the Transfer Agent a letter in the form as set forth as Exhibit E attached
hereto with respect to the issuance of the Commitment Shares.  On the
Commencement Date, the Company shall cause any restrictive legend on the
Commitment Shares to be removed and all of the Purchase Shares to be issued
under this Agreement shall be issued without any restrictive legend unless the
Buyer expressly consents otherwise.  The Company shall issue irrevocable
instructions to the Transfer Agent, and any subsequent transfer agent, to issue
Purchase Shares in the name of the Buyer for the Purchase Shares (the
“Irrevocable Transfer Agent Instructions”).  The Company warrants to the Buyer
that no instruction other than the Irrevocable Transfer Agent Instructions
referred to in this Section 5, will be given by the Company to the Transfer
Agent with respect to the Purchase Shares and that the Commitment Shares and the
Purchase Shares shall otherwise be freely transferable on the books and records
of the Company as and to the extent provided in this Agreement and the
Registration Rights Agreement subject to the provisions of Section 4(f) in the
case of the Commitment Shares.

 

--------------------------------------------------------------------------------


 

6.                                      CONDITIONS TO THE COMPANY’S OBLIGATION
TO COMMENCE SALES OF SHARES OF COMMON STOCK.

 

The obligation of the Company hereunder to commence sales of the Purchase Shares
is subject to the satisfaction of each of the following conditions on or before
the Commencement Date (the date that sales begin) and once such conditions have
been initially satisfied, there shall not be any ongoing obligation to satisfy
such conditions after the Commencement has occurred; provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Buyer with prior written
notice thereof:

 

(a)           The Buyer shall have executed each of the Transaction Documents
and delivered the same to the Company.

 

(b)           Subject to the Company’s compliance with Section 4(a), a
registration statement covering the sale of all of the Commitment Shares and at
least 10,000,000 Purchase Shares shall have been declared effective under the
1933 Act by the SEC and no stop order with respect to the Registration Statement
shall be pending or threatened by the SEC.

 

(c)           The representations and warranties of the Buyer shall be true and
correct in all material respects as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date), and the Buyer shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Buyer at or prior to the Commencement Date.

 

7.                                      CONDITIONS TO THE BUYER’S OBLIGATION TO
COMMENCE PURCHASES OF SHARES OF COMMON STOCK.

 

The obligation of the Buyer to commence purchases of Purchase Shares under this
Agreement is subject to the satisfaction of each of the following conditions on
or before the Commencement Date (the date that sales begin) and once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:

 

(a)           The Company shall have executed each of the Transaction Documents
and delivered the same to the Buyer.

 

(b)           The Company shall have issued to the Buyer the Commitment Shares
and shall have removed the restrictive transfer legend from the certificate
representing the Commitment Shares.

 

(c)           The Common Stock shall be, as applicable, listed on or authorized
for quotation on the then applicable Principal Market, trading in the Common
Stock shall not then be suspended by the then Principal Market nor shall trading
in the Common Stock have been within the last 365 days suspended by the SEC, and
the Purchase Shares and the Commitment Shares shall be approved for listing upon
the then Principal Market if required by the rules and regulations of the then
Principal Market.

 

(d)           The Buyer shall have received the opinions of the Company’s legal
counsel dated as of the Commencement Date in reasonable and customary form and
substance.

 

--------------------------------------------------------------------------------


 

(e)           The representations and warranties of the Company shall be true
and correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date.  The Buyer shall have
received a certificate, executed by the CEO, President or CFO of the Company,
dated as of the Commencement Date, to the foregoing effect in the form attached
hereto as Exhibit B.

 

(f)            The Board of Directors of the Company shall have adopted
resolutions in the form attached hereto as Exhibit C which shall be in full
force and effect without any amendment or supplement thereto as of the
Commencement Date.

 

(g)           As of the Commencement Date, the Company shall have reserved out
of its authorized and unissued Common Stock, solely for the purpose of effecting
purchases of Purchase Shares hereunder, at least 10,000,000 shares of Common
Stock.

 

(h)           The Irrevocable Transfer Agent Instructions, in form acceptable to
the Buyer shall have been delivered to and acknowledged in writing by the
Company and the Company’s Transfer Agent.

 

(i)            The Company shall have delivered to the Buyer a certificate
evidencing the incorporation and good standing of the Company in the State of
Delaware issued by the Secretary of State of the State of Delaware as of a date
within ten (10) Trading Days of the Commencement Date.

 

(j)            The Company shall have delivered to the Buyer a certified copy of
the Certificate of Incorporation as certified by the Secretary of State of the
State of Delaware within ten (10) Trading Days of the Commencement Date.

 

(k)           The Company shall have delivered to the Buyer a secretary’s
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit D.

 

(l)            A registration statement covering the sale of all of the
Commitment Shares and at least 10,000,000 Purchase Shares shall have been
declared effective under the 1933 Act by the SEC and no stop order with respect
to the registration statement shall be pending or threatened by the SEC.  The
Company shall have prepared and delivered to the Buyer a final form of
prospectus to be used by the Buyer in connection with any sales of any
Commitment Shares or any Purchase Shares. The Company shall have made all
filings under all applicable federal and state securities laws necessary to
consummate the issuance of the Commitment Shares and the Purchase Shares
pursuant to this Agreement in compliance with such laws.

 

(m)          No Event of Default has occurred, or any event which, after notice
and/or lapse of time, would become an Event of Default has occurred.

 

(n)           On or prior to the Commencement Date, the Company shall take all
necessary action, if any, and such actions as reasonably requested by the Buyer,
in order to render inapplicable any control share acquisition, business
combination, shareholder rights plan or poison pill (including any distribution

 

--------------------------------------------------------------------------------


 

under a rights agreement) or other similar anti-takeover provision under the
Certificate of Incorporation or the laws of the state of its incorporation which
is or could become applicable to the Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Commitment Shares and Purchase Shares hereunder, so long as
under any and all conditions the Buyer’s ownership of any shares of Common Stock
is at or below the 9.9% Ownership Threshold.

 

(o)           The Company shall have provided the Buyer with the information
requested by the Buyer in connection with its due diligence requests made prior
to, or in connection with, the Commencement, in accordance with the terms of
Section 4(g) hereof.

 

8.                                      INDEMNIFICATION.

 

In consideration of the Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Buyer and all of its
affiliates, shareholders, officers, directors, employees and direct or indirect
investors and any of the foregoing person’s agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby, or
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument
or  document contemplated hereby or thereby, other than with respect to
Indemnified Liabilities which directly and primarily result from the gross
negligence or willful misconduct of the Indemnitee.  To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law.

 

9.             EVENTS OF DEFAULT.

 

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a)           while any registration statement is required to be maintained
effective pursuant to the terms of the Registration Rights Agreement, the
effectiveness of such registration statement lapses for any reason (including,
without limitation, the issuance of a stop order) or is unavailable to the Buyer
for sale of all of the Registrable Securities (as defined in the Registration
Rights Agreement) in accordance with the terms of the Registration Rights
Agreement, and such lapse or unavailability continues for a period of ten (10)
consecutive Trading Days or for more than an aggregate of thirty (30) Trading
Days in any 365-day period;

 

--------------------------------------------------------------------------------


 

(b)           the failure of the Common Stock to be listed on any Principal
Market for a period of three (3) consecutive Trading Days or the suspension from
trading of the Common Stock on a Principal Market, (provided, however, that the
Common Stock is not within three (3) Trading Days thereafter trading on another
Principal Market and during any suspension from trading of the Common Stock,
Buyer shall not  buy any Purchase Shares hereunder);

 

(c)           the delisting of the Company’s Common Stock from a Principal
Market, provided, however, that the Common Stock is not immediately thereafter
trading on another Principal Market;

 

(d)           the failure for any reason by the Transfer Agent to issue Purchase
Shares to the Buyer within five (5) Trading Days after the applicable Purchase
Date which the Buyer is entitled to receive;

 

(e)           the Company breaches any representation, warranty, covenant or
other term or condition under any Transaction Document if such breach could have
a Material Adverse Effect and except, in the case of a breach of a covenant
which is reasonably curable, only if such breach continues for a period of at
least five (5) Trading Days after the Buyer’s notice of breach of such a
covenant;

 

(f)            if any Person commences a proceeding against the Company pursuant
to or within the meaning of any Bankruptcy Law;

 

(g)           if the Company pursuant to or within the meaning of any Bankruptcy
Law; (A) commences a voluntary case, (B) consents to the entry of an order for
relief against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D) makes a
general assignment for the benefit of its creditors, (E) becomes insolvent, or
(F) is generally unable to pay its debts as the same become due;

 

(h)           a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
its property, or (C) orders the liquidation of the Company or any Subsidiary;

 

(i)            a material adverse change in the business, properties,
operations, financial condition or results of operations of the Company and its
Subsidiaries taken as a whole;

 

(j)            if at any time after the Commencement Date, the “Exchange Cap” is
reached. (The “Exchange Cap” shall be deemed to be reached at such time if, upon
submission of a Purchase Notice under this Agreement, the issuance of such
shares of Common Stock would exceed that number of shares of Common Stock which
the Company may issue under this Agreement without breaching the Company’s
obligations under the rules or regulations of the Principal Market).

 

In addition to any other rights and remedies under applicable law and this
Agreement, including the Buyer termination rights under Section 11(k) hereof, so
long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, or so long as the Purchase Price is below the
Purchase Price Floor, the Buyer shall not be obligated to purchase any shares of
Common Stock under this Agreement.  If pursuant to or within the meaning of any
Bankruptcy Law, the Company commences a voluntary case or any Person commences a
proceeding against the Company, a Custodian is appointed for the Company or for
all or substantially all of its property, or the Company makes a general
assignment for the benefit of its creditors, (any of which would be an Event of
Default as described in Sections 9(f), 9(g) and 9(h) hereof) this Agreement
shall automatically terminate without any liability or payment to the Company
without

 

--------------------------------------------------------------------------------


 

further action or notice by any Person.  No such termination of this Agreement
under Section 11(k)(i) shall affect the Company’s or the Buyer’s obligations
under this Agreement with respect to pending purchases and the Company and the
Buyer shall complete their respective obligations with respect to any pending
purchases under this Agreement.

 

10.          CERTAIN DEFINED TERMS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)           “1933 Act” means the Securities Act of 1933, as amended.

 

(b)           “Available Amount” means initially Twenty Million Dollars
($20,000,000) in the aggregate which amount shall be reduced by the Purchase
Amount each time the Buyer purchases shares of Common Stock pursuant to Section
1 hereof.

 

(c)           “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal
or state law for the relief of debtors.

 

(d)           “Closing Sale Price” means, for any security as of any date, the
last closing trade price for such security on the Principal Market as reported
by  the Principal Market, or, if the Principal Market is not the principal
securities exchange or trading market for such security, the last closing trade
price of such security on the principal securities exchange or trading market
where such security is listed or traded as reported by  the Principal Market.

 

(e)           “Confidential Information” means any information disclosed by
either party to the other party, either directly or indirectly, in writing,
orally or by inspection of tangible objects (including, without limitation,
documents, prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) business days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to the time of disclosure; (iv) is obtained by the receiving
party from a third party without a breach of such third party’s obligations of
confidentiality; (v) is independently developed by the receiving party without
use of or reference to the disclosing party’s Confidential Information, as shown
by documents and other competent evidence in the receiving party’s possession;
or (vi) is required by law to be disclosed by the receiving party, provided that
the receiving party gives the disclosing party prompt written notice of such
requirement prior to such disclosure and assistance in obtaining an order
protecting the information from public disclosure.

 

(f)            “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.

 

(g)           “Maturity Date” means the date that is 500 Trading Days (25
Monthly Periods) from the Commencement Date.

 

--------------------------------------------------------------------------------


 

(h)           “Monthly Period” means each successive 20 Trading Day period
commencing with the Commencement Date.

 

(i)            “Person” means an individual or entity including any limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

 

(j)            “Principal Market” means the Nasdaq National Market; provided
however, that in the event the Company’s Common Stock is ever de-listed from the
Nasdaq National Market and is subsequently listed or traded on the Nasdaq
SmallCap Market, the Nasdaq OTC Bulletin Board, the New York Stock Exchange or
the American Stock Exchange, than the “Principal Market” shall mean such other
market or exchange on which the Company’s Common Stock is then listed or traded.

 

(k)           “Purchase Amount” means the portion of the Available Amount to be
purchased by the Buyer pursuant to Section 1 hereof.

 

(l)            “Purchase Date” means the actual date that the Buyer is to buy
Purchase Shares pursuant to Section 1 hereof.

 

(m)          “Purchase Price” means, as of any Trading Day the lower of the (A)
the lowest Sale Price of the Common Stock on such Trading Day and (B) the
arithmetic average of the three (3) lowest Closing Sale Prices for the Common
Stock during the twelve (12) consecutive Trading Days ending on the Trading Day
immediately preceding such date of determination (to be appropriately adjusted
for any reorganization, recapitalization, non-cash dividend, stock split or
other similar transaction).

 

(n)           “Sale Price” means, for any security as of any date, any trade
price for such security on the Principal Market as reported by the Principal
Market, or, if the Principal Market is not the principal securities exchange or
trading market for such security, the trade price of such security on the
principal securities exchange or trading market where such security is listed or
traded as reported by the Principal Market.

 

(o)           “SEC” means the United States Securities and Exchange Commission.

 

(q)           “Transfer Agent” means the transfer agent of the Company as set
forth in Section 11(f) hereof or such other person who is then serving as the
transfer agent for the Company in respect of the Common Stock.

 

(r)            “Trading Day” means any day on which the Principal Market is open
for  trading including any day on which the Principal Market is open for trading
for a period of time less than the customary time.

 

11.          MISCELLANEOUS.

 

(a)           Governing Law; Jurisdiction; Jury Trial.  The corporate laws of
the State of Delaware shall govern all issues concerning the relative rights of
the Company and its shareholders. All other questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
other Transaction Documents shall be governed by the internal laws of the State
of Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or

 

--------------------------------------------------------------------------------


 

any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Illinois.  Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of Chicago, for the adjudication of any dispute hereunder or under the
other Transaction Documents or in connection herewith or therewith, or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

 

(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)           Entire Agreement.  With the exception of the Mutual Nondisclosure
Agreement between the parties dated as of December 29, 2005, this Agreement
supersedes all other prior oral or written agreements between the Buyer, the
Company, their affiliates and persons acting on their behalf with respect to the
matters discussed herein, and this Agreement, the other Transaction Documents
and the instruments referenced herein contain the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters.  The Company acknowledges and agrees that is has not relied on, in any
manner whatsoever, any representations or statements, written or oral, other
than as expressly set forth in this Agreement.

 

(f)            Notices.  Any notices, consents or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Trading Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications shall be:

 

--------------------------------------------------------------------------------


 

If to the Company:

 

 

 

 

AKSYS, LTD.

 

 

 

 

Two Marriott Drive

 

 

 

 

Lincolnshire, Illinois 60069

 

 

Telephone:

 

847-229-2020

 

 

Facsimile:

 

847-229-2080

 

 

Attention:

 

Laurence P. Birch

 

With a copy to:

 

 

 

 

Kirkland & Ellis

 

 

 

 

200 East Randolph Drive

 

 

 

 

Chicago, IL 60601

 

 

Telephone:

 

312-861-2181

 

 

Facsimile:

 

312-861-2200

 

 

Attention:

 

Keith S. Crow, P.C.

 

If to the Buyer:

 

 

 

 

Fusion Capital Fund II, LLC

 

 

 

 

222 Merchandise Mart Plaza, Suite 9-112

 

 

 

 

Chicago, IL 60654

 

 

Telephone:

 

312-644-6644

 

 

Facsimile:

 

312-644-6244

 

 

Attention:

 

Steven G. Martin

 

If to the Transfer Agent:

 

 

 

 

Computershare Trust Company Inc.

 

 

 

 

2 North LaSalle Street

 

 

 

 

Chicago, IL 60602

 

 

Telephone:

 

312-499-7041

 

 

Facsimile:

 

312-499-7065

 

 

Attention:

 

Sofia Busko

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Trading Days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, and
recipient facsimile number or (C) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

 

(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
assigns.  The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Buyer, including
by merger or consolidation.  The Buyer may not assign its rights or obligations
under this Agreement.

 

(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

--------------------------------------------------------------------------------


 

(i)            Publicity.  The Buyer shall have the right to approve before
issuance any press release, SEC filing or any other public disclosure made by or
on behalf of the Company whatsoever with respect to, in any manner, the Buyer,
its purchases hereunder or any aspect of this Agreement or the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of the Buyer, to make any press release or other
public disclosure (including any filings with the SEC) with respect to such
transactions as is required by applicable law and regulations; provided however,
the Company and its counsel must consult with the Buyer in connection with any
such press release or other public disclosure at least one (1) Trading Day prior
to its release.  The Company agrees and acknowledges that its failure to fully
comply with this provision constitutes a material adverse effect on its ability
to perform its obligations under this Agreement.

 

(j)            Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)           Termination.  This Agreement may be terminated only as follows:

 

(i)            By the Buyer any time an Event of Default exists without any
liability or payment to the Company.  However, if pursuant to or within the
meaning of any Bankruptcy Law, the Company commences a voluntary case or any
Person commences a proceeding against the Company, a Custodian is appointed for
the Company or for all or substantially all of its property, or the Company
makes a general assignment for the benefit of its creditors, (any of which would
be an Event of Default as described in Sections 9(f), 9(g) and 9(h) hereof) this
Agreement shall automatically terminate without any liability or payment to the
Company without further action or notice by any Person.  No such termination of
this Agreement under this Section 11(k)(i) shall affect the Company’s or the
Buyer’s obligations under this Agreement with respect to pending purchases and
the Company and the Buyer shall complete their respective obligations with
respect to any pending purchases under this Agreement.

 

(ii)           In the event that the Commencement shall not have occurred, the
Company shall have the option to terminate this Agreement for any reason or for
no reason without liability of any party to any other party.

 

(iii)          In the event that the Commencement shall not have occurred on or
before September 30, 2006, due to the failure to satisfy the conditions set
forth in Sections 6 and 7 above with respect to the Commencement (and the
nonbreaching party’s failure to waive such unsatisfied condition(s)), the
nonbreaching party shall have the option to terminate this Agreement at the
close of business on such date or thereafter without liability of any party to
any other party.

 

(iv)          If by the Maturity Date (including any extension thereof by the
Company pursuant to Section 10(g) hereof), for any reason or for no reason the
full Available Amount under this Agreement has not been purchased as provided
for in Section 1 of this Agreement, by the Buyer without any liability or
payment to the Company.

 

(v)           At any time after the Commencement Date, the Company shall have
the option to terminate this Agreement for any reason or for no reason by
delivering notice (a “Company Termination Notice”) to the Buyer electing to
terminate this Agreement without any liability or

 

--------------------------------------------------------------------------------


 

payment to the Buyer.  The Company Termination Notice shall not be effective
until one (1) Trading Day after it has been received by the Buyer.

 

(vi)          This Agreement shall automatically terminate on the date that the
Company sells and the Buyer purchases the full Available Amount as provided
herein, without any action or notice on the part of any party.

 

Except as set forth in Sections 11(k)(i) (in respect of an Event of Default
under Sections 9(f), 9(g) and 9(h)) and 11(k)(vi), any termination of this
Agreement pursuant to this Section 11(k) shall be effected by written notice
from the Company to the Buyer, or the Buyer to the Company, as the case may be,
setting forth the basis for the termination hereof.  The representations and
warranties of the Company and the Buyer contained in Sections 2 and 3 hereof,
the indemnification provisions set forth in Section 8 hereof and the agreements
and covenants set forth in Section 11, shall survive the Commencement and any
termination of this Agreement.  No termination of this Agreement shall affect
the Company’s or the Buyer’s rights or obligations (i) under the Registration
Rights Agreement which shall survive any such termination or (ii) under this
Agreement with respect to pending purchases and the Company and the Buyer shall
complete their respective obligations with respect to any pending purchases
under this Agreement.

 

(l)            No Financial Advisor, Placement Agent, Broker or Finder.  The
Company acknowledges that it has retained William Blair and Company, L.L.C. as
financial advisor in connection with the transactions contemplated hereby.  The
Company represents and warrants to the Buyer that it has not engaged any other
financial advisor, placement agent, broker or finder in connection with the
transactions contemplated hereby.  The Buyer represents and warrants to the
Company that it has not engaged any financial advisor, placement agent, broker
or finder in connection with the transactions contemplated hereby.  The Company
shall be responsible for the payment of any fees or commissions, if any, of any
financial advisor, placement agent, broker or finder relating to or arising out
of the transactions contemplated hereby.  The Company shall pay, and hold the
Buyer harmless against, any liability, loss or expense (including, without
limitation, attorneys’ fees and out of pocket expenses) arising in connection
with any such claim.

 

(m)          No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

(n)           Remedies, Other Obligations, Breaches and Injunctive Relief.  The
Buyer’s remedies provided in this Agreement shall be cumulative and in addition
to all other remedies available to the Buyer under this Agreement, at law or in
equity (including a decree of specific performance and/or other injunctive
relief), no remedy of the Buyer contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit the Buyer’s right to pursue actual damages for any failure by the
Company to comply with the terms of this Agreement.  The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Buyer and that the remedy at law for any such breach may be inadequate.  The
Company therefore agrees that, in the event of any such breach or threatened
breach, the Buyer shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.

 

(0)           Enforcement Costs.  If: (i) this Agreement is placed by the Buyer
in the hands of an attorney for enforcement or is enforced by the Buyer through
any legal proceeding; or (ii) an attorney is retained to represent the Buyer in
any bankruptcy, reorganization, receivership or other proceedings

 

--------------------------------------------------------------------------------


 

affecting creditors’ rights and involving a claim under this Agreement; or (iii)
an attorney is retained to represent the Buyer in any other proceedings
whatsoever in connection with this Agreement, then the Company shall pay to the
Buyer, as incurred by the Buyer, all reasonable costs and expenses including
attorneys’ fees incurred in connection therewith, in addition to all other
amounts due hereunder. Notwithstanding the foregoing, in the case of
subparagraphs “i” and “iii” Buyer shall not be entitled to such reasonable costs
and expenses unless the Buyer is the prevailing party.

 

(p)           Failure or Indulgence Not Waiver.  No failure or delay in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.

 

*     *     *     *     *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Buyer and the Company have caused this Common Stock
Purchase Agreement to be duly executed as of the date first written above.

 

 

 

 

 

THE COMPANY:

 

 

 

 

 

AKSYS, LTD.

 

 

 

 

 

By:

/s/ William C. Dow

 

 

Name:

William C. Dow

 

Title:

President and CEO

 

 

 

 

 

BUYER:

 

 

 

 

 

FUSION CAPITAL FUND II, LLC

 


 


BY: FUSION CAPITAL PARTNERS, LLC

 

BY: SGM HOLDINGS CORP.

 

 

 

 

By:

/s/ Steven G. Martin

 

 

Name: Steven G. Martin

 

Title: President

 

--------------------------------------------------------------------------------


 

Execution Copy
1/13/2006

 

DISCLOSURE SCHEDULES

 

The following Disclosure Schedules relate to that certain Common Stock Purchase
Agreement between AKSYS, LTD. and FUSION CAPITAL FUND II, LLC dated as of
January 13, 2006 (the “Agreement”).  Capitalized terms used but not defined
herein shall have the same meanings ascribed to them in the Agreement.  The
headings in the following sections of the Disclosure Schedules are for reference
only and shall not affect the disclosures contained therein.  Nothing in the
following Disclosure Schedules is intended to broaden the scope of any
representation or warranty contained in the Agreement or to create any covenant
on the part of the Company or the Buyer.  Inclusion of any item in the
Disclosure Schedules does not represent a determination by the Company or the
Buyer that such item is material nor shall it be deemed to establish a standard
of materiality (it being the intent that neither the Company nor the Buyer shall
not be penalized for having disclosed more than they may be required to disclose
by the terms of the Agreement).

 

AKSYS, LTD.; CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

SCHEDULE 3(a)
OF
THE DISCLOSURE SCHEDULES

 

[Subsidiaries]

 

Subsidiary

 

State/Jurisdiction of Incorporation

 

 

 

Aksys Healthcare Ltd.

 

United Kingdom*

Aksys International Inc.

 

Delaware

Aksys Japan, K.K.

 

Japan*

 

--------------------------------------------------------------------------------

* Indirect wholly owned subsidiaries.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3(c)

OF

THE DISCLOSURE SCHEDULES

 

[Capitalization]

 

1.  Registration Rights Agreement, dated as of April 7, 2000, by and among the
Company and the investors named in the signature pages thereto.

 

2.  Registration Rights Agreement, dated as of August 14, 2000, by and among the
Company and the investors named in the signature pages thereto.

 

3.  Registration Rights Agreement, dated as of December 19, 2001, by and among
the Company and the investors named in the signature pages thereto.

 

4.  Registration Rights Agreement, dated as of May 7, 2002, by and among the
Company and the investors named in the signature pages thereto.

 

5.  Registration Rights Agreement, dated as of October 15, 2002 by and between
the Company and Kingsbridge Capital Limited.

 

6.  Amended Registration Rights Agreement, dated as of January 22, 2003 by and
between the Company and Kingsbridge Capital Limited.

 

7.  Registration Rights Agreement, dated as of February 23, 2004 by and among
the Company, Durus Life Sciences Master Fund Ltd. and Artal Long Biotech
Portfolio LLC.

 

8.  See attached Schedule 3(c)(1)

 

10.  $15,788,000 Unsecured Subordinated Promissory Note issued by the Company in
favor of Durus Life Sciences Master Fund, dated February 26, 2004.

 

11.  $322,000 Unsecured Subordinated Promissory Note issued by the Company in
favor of Artal Long Biotech Portfolio LLC, dated February 26, 2004.

 

12.  Settlement and Mutual Release, dated February 23, 2004, among the Company,
Durus Life Sciences Master Fund Ltd., Scott Sarcane and Artal Long Biotech
Portfolio LLC (the “Settlement Agreement”).

 

13.  Rights Agreement, dated as of October 28, 1996, by and between the Company
and First Chicago Trust Company of New York (the “Rights Agreement”).

 

 

--------------------------------------------------------------------------------


 

Schedule 3(c)(1)

 

Aksys, Ltd.

 

Detail of Outstanding Options, Warrants and Other Share Commitments
12-Jan-06

 

Options available for issuance under employee and director stock option program

 

541,096

 

Options granted not exercised under employee and director stock option program

 

2,239,672

 

Shares available for issuance under the employee stock purchase program

 

26,118

 

Outstanding warrants

 

1,635,400

 

Total

 

4,442,286

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3(e)

OF

THE DISCLOSURE SCHEDULES

 

[Conflicts]

 

1.  The Company received notice on November 14, 2005 from the Nasdaq indicating
that the Company does not currently meet the requirements set forth in
Maintenance Standard 1.  The notice specified that the Company had failed to
comply with the minimum $10 million of stockholders’ equity required by
Maintenance Standard 1.  In addition, the November 14, 2005 notification
indicated that the Company did not meet the alternative requirements of
Maintenance Standard 2 relating to market value of list security (and related
assets and revenue tests), market value of publicly held shares and bid price.

 

2.  The Company received notice on December 16, 2005 from the Nasdaq that for
the previous 30 consecutive business days the bid price of the Company’s common
stock had closed below the minimum $1.00 per share required by Marketplace Rule
4450(a)(5).

 

3.  The Company received notice on December 27, 2005 from the Nasdaq indicating
that the Nasdaq had denied the Company’s request for continued listing on The
Nasdaq National Market.  The December 27, 2005 letter from the Nasdaq indicates
that the Company’s securities will be delisted from The Nasdaq National Market
unless the Company requests a hearing in accordance with Marketplace Rule 4800
Series.  The Company has requested a hearing before the Nasdaq Listing
Qualifications Panel to review the Nasdaq staff’s determination.  The Company’s
hearing request will stay the de-listing until the hearing process is completed.

 

4.  The Company received notice on January 3, 2006 from the Nasdaq indicating
that the Nasdaq had received the Company’s request to appeal the Nasdaq Listing
Qualification Staff’s determination to de-list the Company’s securities from the
Nasdaq National Market.  The January 3, 2006 letter indicates that a hearing has
been scheduled regarding the determination to de-list the Company’s securities
on February 2, 2006.

 

5.  The Company’s Restated Certificate of Incorporation may need to be amended
for this transaction as the Company has only 50,000,000 shares of authorized
common stock under its Restated Certificate of Incorporation.

 

6.  Shareholder approval may be required for the transaction under the Nasdaq’s
Marketplace Rules.  A Notification of Listing of Additional Shares will need to
be filed with the Nasdaq in connection with this transaction.

 

7.  The PHD System is manufactured by Delphi Medical Systems Corporation
(“Delphi”).  On October 8, 2005, Delphi and its parent corporation filed a
voluntary petition for business reorganization under chapter 11 of the U.S.
Bankruptcy Code.   The ultimate effect of the bankruptcy on our relationship
with Delphi is unclear.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3(f)

OF

THE DISCLOSURE SCHEDULES

 

[SEC Documents; Financial Statements]

 

1.  The Company has received an October 17, 2005 letter from the Securities and
Exchange Commission relating to the Company’s filing on Form 10-K for the year
ended December 31, 2004 filed March 16, 2005 and Form 10-Q filing for the
quarterly period ended June 30, 2005 File No. 000-28290.

 

2.  The Company has received a November 25, 2005 letter from the Securities and
Exchange Commission relating to the Company’s filing on Form 10-K for the year
ended December 31, 2004 filed March 16, 2005.

 

3.  The Company received notice on November 14, 2005 from the Nasdaq indicating
that the Company does not currently meet the requirements set forth in
Maintenance Standard 1.  The notice specified that the Company had failed to
comply with the minimum $10 million of stockholders’ equity required by
Maintenance Standard 1.  In addition, the November 14, 2005 notification
indicated that the Company did not meet the alternative requirements of
Maintenance Standard 2 relating to market value of list security (and related
assets and revenue tests), market value of publicly held shares and bid price.

 

4.  The Company received notice on December 16, 2005 from the Nasdaq that for
the previous 30 consecutive business days the bid price of the Company’s common
stock had closed below the minimum $1.00 per share required by Marketplace Rule
4450(a)(5).

 

5.  The Company received notice on December 27, 2005 from the Nasdaq indicating
that the Nasdaq had denied the Company’s request for continued listing on The
Nasdaq National Market.  The December 27, 2005 letter from the Nasdaq indicates
that the Company’s securities will be delisted from The Nasdaq National Market
unless the Company requests a hearing in accordance with Marketplace Rule 4800
Series.  The Company has requested a hearing before the Nasdaq Listing
Qualifications Panel to review the Nasdaq staff’s determination.  The Company’s
hearing request will stay the de-listing until the hearing process is completed.

 

6.  The Company received notice on January 3, 2006 from the Nasdaq indicating
that the Nasdaq had received the Company’s request to appeal the Nasdaq Listing
Qualification Staff’s determination to de-list the Company’s securities from the
Nasdaq National Market.  The January 3, 2006 letter indicates that a hearing has
been scheduled regarding the determination to de-list the Company’s securities
on February 2, 2006.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3(g)

OF

THE DISCLOSURE SCHEDULES

 

[Absence of Certain Changes]

 

1.  On December 6, 2005, the Company issued a press release announcing that it
has undertaken a plan to reduce costs and provide a more focused resource
allocation.  The Company’s cost reduction plan included a total reduction in
headcount of approximately 44 employees.  The majority of the employee
terminations were completed on December 6, 2005.  The Company incurred a cash
expense of approximately $300,000 for one time termination benefits.

 

2.  The Company will need to obtain financing above and beyond the Fusion
facility to fund its operations.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3(h)

OF

THE DISCLOSURE SCHEDULES

 

[Litigation]

 

1.  Collier v. Aksys, Ltd. et al., District of Connecticut, Civil Action No.
3:04-CV-01232

In July 2004, an alleged short-seller of Aksys stock filed a lawsuit against the
Durus funds and the Company in the Federal District for the State of Connecticut
(Collier v. Aksys, Ltd. et al., District of Connecticut, Civil Action No.
3:04-CV-01232).  The lawsuit is a purported class action filed on behalf of all
short-sellers of the Company’s stock during the period of January 1, 2003
through July 24, 2003.  The Company was voluntarily dismissed as a party from
this case and was not named as a defendant in the plaintiff’s subsequent amended
complaint.  In late 2005, the United States District Court in Connecticut
dismissed Collier’s claims as to all parties.  Collier has filed an appeal with
the United States Court of Appeals for the Second Circuit.  Aksys is not a party
to those proceedings.

 

2.  The Company received notice on November 14, 2005 from the Nasdaq indicating
that the Company does not currently meet the requirements set forth in
Maintenance Standard 1.  The notice specified that the Company had failed to
comply with the minimum $10 million of stockholders’ equity required by
Maintenance Standard 1.  In addition, the November 14, 2005 notification
indicated that the Company did not meet the alternative requirements of
Maintenance Standard 2 relating to market value of list security (and related
assets and revenue tests), market value of publicly held shares and bid price.

 

3.  The Company received notice on December 16, 2005 from the Nasdaq that for
the previous 30 consecutive business days the bid price of the Company’s common
stock had closed below the minimum $1.00 per share required by Marketplace Rule
4450(a)(5).

 

4.  The Company received notice on December 27, 2005 from the Nasdaq indicating
that the Nasdaq had denied the Company’s request for continued listing on The
Nasdaq National Market.  The December 27, 2005 letter from the Nasdaq indicates
that the Company’s securities will be delisted from The Nasdaq National Market
unless the Company requests a hearing in accordance with Marketplace Rule 4800
Series.  The Company has requested a hearing before the Nasdaq Listing
Qualifications Panel to review the Nasdaq staff’s determination.  The Company’s
hearing request will stay the de-listing until the hearing process is completed.

 

5.  The Company received notice on January 3, 2006 from the Nasdaq indicating
that the Nasdaq had received the Company’s request to appeal the Nasdaq Listing
Qualification Staff’s determination to de-list the Company’s securities from the
Nasdaq National Market.  The January 3, 2006 letter indicates that a hearing has
been scheduled regarding the determination to de-list the Company’s securities
on February 2, 2006.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3(k)

OF

THE DISCLOSURE SCHEDULES

 

[Intellectual Property]

 

1.  On November 1, 2005, the Company entered into a Research, Development and
License Agreement (the “Research, Development and License Agreement”) with DEKA
Products Limited Partnership and DEKA Research and Development Corp. (“DEKA”).

 

Under the Research, Development and License Agreement, DEKA will develop a next
generation product for the Company consisting of certain hemodialysis equipment
and related solution preparation processes.  DEKA will be compensated for its
development work on a cost plus basis, which will be generally determined based
upon DEKA’s costs incurred and hours spent on the project.  The Company made a
payment to DEKA of approximately $950,000 for services performed through
December 10, 2005.  Thereafter,  the Company is required to make payments to
DEKA of approximately $200,000 per month, again subject to periodic
reconciliation to DEKA’s actual costs incurred and hours spent pursuant to the
project.  The Company retains the right to terminate this development work at
any time.  In addition, the Company will pay DEKA royalties based upon a
percentage of net sales of products developed under the Research, Development
and License Agreement (the “Product”) with the applicable percentage based upon
the number of patients using such Product.

 

DEKA will own the intellectual property under the Research, Development and
License Agreement, except that the Company shall own title to any and all
intellectual property created and developed solely by the Company independent of
any assistance from DEKA as a result of the Company’s own development efforts. 
Under the Research, Development and License Agreement DEKA grants to the Company
a license to use certain patents and technical information related to
hemodialysis and solution preparation processes.  This license may be terminated
upon the occurrence of certain events specified in the Research, Development and
License Agreement.

 

The Research, Development and License Agreement provides for the issuance to
DEKA of warrants to purchase 350,000 shares of the Company’s common stock (the
“Warrants”).  The Warrants become exercisable upon achievement of the following
milestones: (i) 100,000 warrant shares shall vest upon a concept freeze of the
Product (ii) 100,000 warrant shares shall vest upon a prototype being built for
the Product (iii) 100,000 warrant shares shall vest upon transfer of the Product
to a manufacturer and (iv) 50,000 warrant shares shall vest upon commercial
shipment of the Product.  The Warrants have a term of ten years.  If specified
dates which are targeted for reaching milestones in the Research, Development
and License Agreement are not achieved warrants to purchase up to 120,000 shares
of the Company’s common stock may be forfeited by DEKA.

 

The exercise price of the Warrants is $1.62 per share, the average of the high
and low trading price of the Company’s common stock on the Nasdaq National
Market System on the date of execution of the Research, Development and License
Agreement.

 

2.  On April 1, 1993, the Company entered into a License Agreement (the
“Twardowski License”) with Dr. Zbylut Twardowski granting to us worldwide
exclusive license to the patent filed on August 21, 1991 entitled “Artificial
Kidney for Frequent (Daily) Hemodialysis” expiring August 21, 2011, and several
subsequent patents (the “Twardowski Patents”).  The Twardowski Patents relate to
an artificial kidney intended to provide frequent (daily) home hemodialysis. 
The Twardowski License continues for as long as the Twardowski Patents remain in
effect.  The Twardowski License provides for royalty payments to Dr. Twardowski
based on the revenue the Company receives from the sale or lease of the licensed
product, with certain minimum semiannual royalty payments.  If the Company fails
to make any such minimum royalty payment, Dr. Twardowski has the option to
convert the Twardowski License to a non-exclusive license.

 

--------------------------------------------------------------------------------


 

3.  On March 11, 1996, the Company entered into a License Agreement (the
“Allergan License”) with Allergan, Inc. for the use of a U.S. patent entitled
“Pressure Transducer Magnetically-Coupled Interface Complementing Minimal
Diaphragm Movement During Operation” issued February 28, 1995, which expires on
December 16, 2013, and its foreign counterparts (the “Allergan Patent”).  The
Company has exclusive worldwide rights to the patented technology, limited to
the field of use of kidney dialysis machines and methods.  The Allergan License
continues for as long as the Allergan Patent remains in effect and provides for
royalty payments to Allergan based on manufacturing of the PHD System, which
incorporates the patented technology.  Royalty payments are to be made
quarterly, with minimum annual royalty payments beginning in 1998.  If the
Company fails to pay the full minimum annual royalties, the License Agreement
will terminate.  If the Company pays at least half of the minimum annual
royalties but do not pay such royalties in full, the License Agreement shall be
converted to a non-exclusive license.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3(m)

OF

THE DISCLOSURE SCHEDULES

 

[Title]

 

1.  Liens imposed by law that are incurred in the ordinary course of business
and do not secure indebtedness for borrowed money, such as carriers’,
warehousemen’s, mechanics’, landlords’, materialmen’s, employees’, laborers’,
employers’, banks’, repairmen’s and other like liens, in each case, for sums not
yet due or that are being contested in good faith by appropriate proceedings and
that are appropriately reserved for in accordance with GAAP if required by GAAP.

 

2.  Liens for taxes, assessments and governmental charges not yet due or payable
or subject to penalties for nonpayment or that are being contested in good faith
and that are appropriately reserved for in accordance with GAAP if required by
GAAP.

 

3.  Liens on assets acquired or constructed after the date hereof securing
purchase money indebtedness and capital lease obligations.

 

4.  Zoning restrictions, easements, rights-of-way, restrictions on the use of
real property, other similar encumbrances on real property incurred in the
ordinary course of business and minor irregularities of title to real property
that do not individually or in the aggregate materially impair the value or
marketability of the real property affected thereby or the occupation, use and
enjoyment with the ordinary course of business of the Company and its
subsidiaries at such real property.

 

5.  Liens occurring solely by the filing of a UCC statement, which filing has
not been consented to by the Company or any subsidiary of the Company.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3(q)

OF

THE DISCLOSURE SCHEDULES

 

[Transactions with Affiliates]

 

Nothing to Disclose

 

--------------------------------------------------------------------------------